Opinion
Per Curiam :
The order of the court below is vacated and the record remitted with instructions to grant petitioner’s request, as an indigent, for production of a copy of the notes of testimony taken at the post-conviction hearing, and a copy of the court’s opinion dismissing the post-conviction petition, in order to permit petitioner to prosecute an effective and adequate appeal. See Griffin v. Illinois, 351 U.S. 12 (1956); §12 of the Post Conviction Hearing Act of January 25, 1966, P. L. (1965) 1580 (19 PS §1180-12).